

Exhibit 10.1


Board Approved 10-21-16


Federal Home Loan Bank of Indianapolis
Directors’ Compensation and Expense Reimbursement Policy
Effective January 1, 2017


Annual Director Fees


Subject to reductions for attendance and/or performance issues, as further
described in this Policy, each director will be paid an annual fee (“Annual
Fee”), which will not exceed the maximum amount detailed in the table below (the
“Annual Fee Cap”). The Annual Fee will generally be paid as follows: one-half
will be paid in the form of quarterly retainer fees (“Quarterly Retainer”); and
the other half will be paid based on preparation for and attendance at
pre-scheduled1 daily in-person Board or Committee meetings (“Per-Day Fees”) and
conference calls (“Per-Call Fees”). In addition to the Annual Fee, each director
who serves as a Committee Chair will be paid a fee in the maximum annual amount
of $10,000 (“Committee Chair Fee”). Directors shall be paid these fees as
described in the Timing of Director and Committee Chair Fee Payments section of
this Policy.
 
Estimated Annual
Fee Cap
Quarterly Retainer
Per-Day Attendance Fee
Per-Call Attendance Fee
 
 
Chair
$119,000
$14,875
$5,273
$300
 
 
Vice Chair
$109,000
$13,625
$4,818
$300
 
 
Director
$98,000
$12,250
$4,318
$300
 
 



The Annual Fees are established based on an evaluation of McLagan market
research data and a fee comparison among the FHLBanks. The fee structure assists
the Bank in recruiting and retaining highly qualified directors willing to meet
their fiduciary duties while aggressively advocating for the Bank. The fees are
also structured to retain qualified directors during times of economic stress
for the Bank or the industry.


The Chair, Vice Chair, and Director Per-Day Fee amounts are calculated by
dividing a numerator equal to one-half of the applicable Annual Fee less $1,500,
which is the maximum amount of Per-Call Fees a director may earn in a year, by a
denominator equal to eleven (11), which is the number of mandatory in-person
events for a year.2 The Per-Call Fee amount is determined by dividing $1,500 by
five (5), which is the number of mandatory pre-scheduled Board conference calls
per year.3


To have consistency among directors for attendance fees, these baseline
calculations may not necessarily be reflective of a director’s actual attendance
requirements, which is ultimately based on a director’s actual Committee
assignments and the timing of pre-scheduled meetings.
    
Per-Day/Per-Call Fees


Regular preparation and attendance at Board and Committee meetings, as well as
related conference calls are all expected elements of the directors’ fiduciary
duties to the Bank.


A Per-Day Fee or a Per-Call Fee, as applicable, will be paid for each day that a
director attends an in-person meeting or for each conference call a director
attends of the Board or a Board Committee (upon which the director serves). In
cases where the Board is scheduled to meet in person, directors will not be
compensated for attending via conference call. An in-person meeting or
conference call with consecutive meetings of the Board and/or any Committee(s)
is considered one in-person or conference call event.


In the event a director must be recused from a meeting (in-person or conference
call) because the director is not disinterested in the meeting topic, the
director should appear for the meeting and then be excused. This will count as
attendance and will not count against a director’s excused absences.




_____________________________________________ 
1 For purposes of this Policy, pre-scheduled means any event scheduled as of
December 31 of the prior year.
2 Based on twelve (12) pre-scheduled in-person Board meetings plus the FHLBank
System directors’ conference minus two (2) excused absences.
3 Based on seven (7) required Board conference calls per year, minus two (2)
excused absences.





--------------------------------------------------------------------------------




Exhibit 10.1


Subject to the Annual Fee Cap, Per-Day Fee payments will also include new
director orientation (only for directors new to the Board) and FHLBank System
meetings where attendance by all directors is expected, such as the System’s
directors’ conference.


Excused Absences, Forfeitures and Conference Call Penalty


Each director will be excused for two pre-scheduled in-person meetings
(including training sessions identified as mandatory) and two pre-scheduled
Board or Committee-assigned conference call meetings for any reason. Upon the
third absence and any absences thereafter for a pre-scheduled in-person meeting,
the Per-Day Fee will be forfeited. Upon a director’s third absence and any
absences thereafter for a pre-scheduled conference call of the Board or a Board
Committee (upon which the director serves), in addition to forfeiture of the
Per-Call Fee, a per-call attendance penalty of $500 will be assessed out of the
director’s unpaid fees.


Cancellations by the Bank of a prescheduled meeting or conference call will be
reimbursed as a regular Per-Day Fee or Per-Call Fee, as applicable.


Timing of Director and Committee Chair Fee Payments


Fees shall be paid in arrears on a quarterly basis during the last week,
generally, of each March, June, September, and December. Upon calculation of the
third quarter payment, if such payment will cause a director to reach the Annual
Fee Cap, the third quarter payment will be reduced such that one Quarterly
Retainer fee will be held until the fourth quarter payment to avoid any director
being fully paid before the end of the year and prior to completion of the
director’s annual obligations. The payments shall be paid to the Director, or to
the Director’s employer pursuant to the terms of the employer’s authorized
charitable contribution plan, if timely established.


Annual Committee Chair Fees shall be paid pro-rata on a quarterly basis as part
of the annual retainer fee. To be eligible for a Committee Chair Fee, the
Director must be designated, by the Board, as a Committee Chair as of the last
day of the quarter, except for the fourth quarter, which requires the Chair
designation as of December 15.


Directors retiring or resigning from the Board shall be entitled to a pro-rata
payment (measured monthly) of their Quarterly Retainer and Committee Chair Fee,
if applicable, in addition to any unpaid, but earned, Per-Day and/or Per-Call
Fees.


Reduction in Compensation for Inadequate Director Performance or Attendance as
Required by 12 CFR
§1261.22(b) and (c)


A director’s Quarterly Retainer, payable in the future, will be reduced if a
majority of the disinterested directors determines such director’s Board
performance, ethical conduct, or Board meeting attendance is significantly
deficient. The facts supporting the determination and the amount of the
reduction will be documented in the Bank’s Board minutes.


On a quarterly basis, prior to payment of the Quarterly Retainer fee, the Board
Chair shall review director attendance records, as prepared by the Corporate
Secretary. The results of that review will be reported to the Board, as
necessary, based on the record of unexcused absences. The attendance records
shall be used, in addition to considering director performance, when assisting
the Board in determining whether a director’s Quarterly Retainer should be
reduced.


Any reports of significantly deficient Board performance or unethical conduct
must be made to the Board Chair, who will then discuss the issue with the
disinterested directors of the full Board in making the final determination of
whether a director’s Quarterly Retainer should be reduced.


If the Board Chair is the subject of the report, the report should be made to
the Board Vice-Chair. If the Board Vice-Chair is also the subject of the report,
then the report should be made to the most tenured disinterested director of the
Board, who will then discuss the issue with the remaining disinterested
directors of the full Board.


 




--------------------------------------------------------------------------------



Exhibit 10.1


Expense Reimbursement


Travel expense reimbursement will be provided for Board meetings, Committee
meetings, meetings with regulators, new director orientations, mandatory and
optional training sessions of the Board, educational seminars (pre-approved by
the Bank), member events, FHLBank System meetings, Council of FHLBanks’ meetings
(for Council members), Community Investment conference meetings, or Bank
marketing meetings. Travel expenses include reasonable and necessary
transportation, meals, lodging, entertainment, and incremental charges for
long-distance telephone, internet, and cellular phone.


No gift or entertainment expenses initiated by a director shall be reimbursed
without being prearranged by the Bank. Each director should review the Bank’s
Code of Conduct regarding gift and entertainment restrictions.


To qualify for reimbursement, all eligible expenses incurred must be
sufficiently documented according to IRS guidelines and submitted to the Bank
within sixty (60) days of the date of the corresponding meeting’s conclusion.
The timing requirement may be waived, at the discretion of the Chief Accounting
Officer, in the event of an error or omission or other reasonable circumstances.


Reimbursement for Spouses/Guests Travel


While spouses/guests are welcome to attend Board events, the Bank will not
reimburse the directors for travel expenses incurred by spouses/guests for such
attendance, unless pre-approved by the Chief Accounting Officer as having a bona
fide business purpose. However, spouses/guests may participate, at no charge, in
group meals or entertainment activities as part of a Board meeting or event.
Incidental expenses including, but not limited to, individual meals, personal
hotel or spa services, personal entertainment expenses and similar items, will
not be reimbursed. All IRS requirements shall be met by the Bank regarding
reporting of spouse/guest expenses and reimbursements.
 
Air Travel and First Class


1.The Bank will reimburse the regular coach class airfare expense for a
roundtrip flight between the director’s home airport and the site of a Bank
function. The expense will also include any reasonable fees associated with air
travel, including check-in, seat, and baggage fees. Travel scheduling affecting
the air travel expense shall be reasonable, given the timing of the meetings.
The actual cost of private air travel will not be reimbursed, but the regular
coach class airfare expense may be substituted.


2.First-class air travel will be reimbursed at the regular coach rate, unless
the upgrade to first-class was necessary due to scheduling or flight
availability.


3.If a director’s non-Bank activity requires a route to attend a Bank function
that originates or terminates in a location other than the director’s home
airport, the Bank will reimburse the director for the incremental cost not to
exceed the coach class round trip airfare that would have otherwise been
incurred by the director to attend the Bank event.


Mileage reimbursement


The Bank will reimburse a director for use of a personal automobile on Bank
business based on the number of
business miles driven. The mileage reimbursement rate will adhere to IRS
guidelines. Reimbursable mileage will be
based on the most direct route to and from the destination.


Issues of Interpretation


Unless expressly provided herein or in 12 CFR §1261.20-24 (as amended), the
Chief Accounting Officer is authorized to interpret the provisions of and to
address situations not anticipated by this Policy, consistent with the
requirements set forth in the statute or the regulations promulgated by the
Federal Housing Finance Agency or other relevant IRS guidelines, along with the
Bank’s Business Travel & Eligible/Ineligible Expenses Policy.






--------------------------------------------------------------------------------



Exhibit 10.1


Human Resources Committee Annual Review and Reporting


The Human Resources Committee shall annually review this Policy and shall submit
its recommendation to the Board for approval no later than the last regularly
scheduled meeting of the Board for the year. Per 12 CFR §1261.22, the Board
shall also submit the annually adopted Directors’ Compensation and Expense
Reimbursement Policy and supporting decisional documentation to the Federal
Housing Finance Agency Director within ten (10) days of Board approval, no later
than December 31 of each calendar year, and at least thirty (30) days prior to
disbursing the first payment to any directors.


In addition, per 12 CFR §1261.21, no later than the tenth (10th) business day of
each calendar year, the Bank shall report to the Finance Agency the amount of
compensation and expenses paid to each director, along with the total number of
meetings held by the Board and its designated Committees, and the number of
Board and designated Committee meetings each director attended in-person or
through electronic means for the immediately preceding calendar year.








